Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Anderson et al. (US 3091182, hereinafter: “Anderson”), a full-sized casing (casing of Fig 1. Prior on installing insert 8) configured to house a trimmed impeller (impeller 4a as shown in Fig. 2) for pumping a fluid and the inner annular volute portion (6) is configured with a volume of material (material of insert 8) deposited so as to fill in part of the vacant space and create a new internal surface (surface created by insert 8) with an inner portion along with a remaining space left over between the circumferential outer edge of the trimmed impeller and the inner portion of the new internal surface deposited. (Col. 1, ll. 65-72; Col. 2, ll. 1-21; Col. 2,ll. 71-72; Col. 3, ll. 1-23; Fig. 1-3).
Memmen et al. (US 9643281, hereinafter: “Memmen”) teaches a method of forming a metal part using a directed energy deposition as the additive manufacturing process (Col. 1, ll. 32-37). Memmen teaches “a complex part such as a volute for a pump can be formed using a laser to weld metal powder particles together to form the part with the passages formed therein,” (Col. 5, ll. 1-5). 
However, modifying the insert (8) of Anderson by forming it directly inside the volute of the pump by using the additive manufacturing process as taught by Memmen is impermissible hindsight reconstruction, since it appears the insert (8) of Anderson is intended to be a separate removable entity from the inner volume of pump volute and not a part that is directly formed interior of the volute. Furthermore, the additive manufacturing process as taught by Memmen may be utilized to create the independent insert (8) of Anderson or an entire volute of the pump. Memmen does not teach that the additive manufacturing process is utilized to modify an existing pump volute by directly layering material to change (i.e. reduce) the volume size of the existing pump volute. 
Therefore, the claims are deemed allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745